 

Exhibit 10.8

 

AMENDED AND RESTATED EXPENSE SUPPORT AND

CONDITIONAL REIMBURSEMENT AGREEMENT

This Amended and Restated Expense Support and Conditional Reimbursement
Agreement (the “Agreement”) is made this 8th day of August, 2017, by and between
Owl Rock Capital Corporation II, a Maryland Corporation (the “Company”), and Owl
Rock Capital Advisor LLC (the “Advisor”).

WHEREAS, the Company is a closed-end management investment company that intends
to elect to be treated as a business development company under the Investment
Company Act of 1940 (the “Investment Company Act”);

WHEREAS, the Company has retained the Adviser to furnish investment advisory
services to the Company on the terms and conditions set forth in the investment
advisory agreement, dated February 6, 2017, entered between the Company and the
Advisor (the “Investment Advisory Agreement”);

WHEREAS, the Company and the Advisor have determined that it is appropriate and
in the best interests of the Company to ensure that no portion of distributions
made to the Company’s shareholders will represent return of capital for tax
purposes.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:

 

1.

Advisor’s Expense Payments to the Company

(a)                 On a quarterly basis, the Advisor shall reimburse the
Company for Operating Expenses (as defined in Section 2(c)) in an amount equal
to the excess of the Company’s cumulative distributions paid to the Company’s
shareholders in each quarter over Available Operating Funds (defined below)
received by the Company on account of its investment portfolio during such
quarter. Any payments required to be made by Advisor pursuant to the preceding
sentence shall be referred to herein as an “Expense Payment”.

(b)                 The Advisor’s obligation to make an Expense Payment shall
automatically become a liability of the Advisor and the right to such Expense
Payment shall be an asset of the Company on the last business day of the
applicable quarter. The Expense Payment for any quarter shall be paid by the
Advisor to the Company in any combination of cash or other immediately available
funds, and/or offset against amounts due from the Company to the Advisor no
later than the earlier of (i) the date on which the Company closes its books for
such quarter, or (ii) forty-five days after the end of such quarter.

(c)                 For purposes of this Agreement, “Available Operating Funds”
means the sum of (i) the Company’s estimated investment company taxable income
(including realized net short-term capital gains reduced by realized net
long-term capital losses) (ii) the Company’s realized net capital gains
(including the excess of realized net long-term capital gains over realized net
short-term capital losses) and (iii) dividends and other distributions paid to
the Company on account of preferred and common equity investments in portfolio
companies, if any (to the extent such amounts listed in clause (iii) are not
included under clauses (i) and (ii) above).

 

2.

Reimbursement of Expense Payments by the Company

(a)                 Following any quarter in which Available Operating Funds
exceed the cumulative distributions paid by the Company in respect of such
quarter (the amount of such excess being hereinafter referred to as “Excess
Operating Funds”), the Company shall pay such Excess Operating Funds, or a
portion thereof, in accordance with Sections 2(b), 2(c) and 2(d), as applicable,
to the Advisor until such time as all Expense Payments made by Advisor to the
Company within three years prior to the last business day of such quarter have
been reimbursed. Any payments required to be made by the Company pursuant to
this Section 2(a) shall be referred to herein as a “Reimbursement Payment”.

(b)                 Subject to Sections 2(c) and 2(d), as applicable, the amount
of the Reimbursement Payment for any quarter shall equal the lesser of (i) the
Excess Operating Funds in respect of such quarter and (ii) the aggregate

 

--------------------------------------------------------------------------------

 

amount of all Expense Payments made by the Advisor to the Company within three
years prior to the last business day of such quarter that have not been
previously reimbursed by the Company to the Advisor.

(c)                 Notwithstanding anything to the contrary in this Agreement,
the amount of the Reimbursement Payment for any quarter shall be reduced to the
extent that such Reimbursement Payment, together with all other Reimbursement
Payments paid during that fiscal year, would cause Other Operating Expenses (as
defined below) (on an annualized basis (based on a 365 day year) and net of any
Expense Payments received by the Company during such fiscal year) to exceed the
lesser of (i) 1.75% of the Company’s average net assets attributable to the
shares of the Company’s common stock for the fiscal year-to-date period after
taking such Expense Payments into account and (ii) the percentage of the
Company’s average net assets attributable to shares of the Company’s common
stock represented by Other Operating Expenses during the fiscal year in which
such Expense Payment was made (provided, however, that this clause (ii) shall
not apply to any Reimbursement Payment which relates to an Expense Payment made
during the same fiscal year). For purposes of this Agreement, “ Other Operating
Expenses “means the Company’s total Operating Expenses (as defined below),
excluding base management fees, incentive fees, organization and offering
expenses, distribution and shareholder servicing fees, financing fees and costs,
interest expense, brokerage commissions and extraordinary expenses. “Operating
Expenses” means all of the Company’s operating costs and expenses incurred, as
determined in accordance with generally accepted accounting principles for
investment companies. The calculation of average net assets shall be consistent
with such periodic calculations of average net assets in the Company’s financial
statements.

(d)                 Notwithstanding anything to the contrary in this Agreement,
no Reimbursement Payment for any quarter shall be made if: (1) the Effective
Rate of Distributions Per Share declared by the Company at the time of such
Reimbursement Payment is less than the Effective Rate of Distributions Per Share
at the time the Expense Payment was made to which such Reimbursement Payment
relates, or (2) the Company’s Operating Expense Ratio at the time of such
Reimbursement Payment is greater than the Operating Expense Ratio at the time
the Expense Payment was made to which such Reimbursement Payment relate. For
purposes of the Agreement, “Effective Rate of Distributions Per Share” means the
annualized rate (based on a 365 day year) of regular cash distributions per
share exclusive of returns of capital, distribution rate reductions due to
distribution and shareholder fees, and declared special dividends or special
distributions, if any. The “Operating Expense Ratio” is calculated by dividing
Operating Expenses, less organizational and offering expenses, base management
and incentive fees owed to Advisor, and interest expense, by the Company’s net
assets.

(e)                 The Company’s obligation to make a Reimbursement Payment
shall automatically become a liability of the Company and the right to such
Reimbursement Payment shall be an asset of the Advisor on the last business day
of the applicable quarter. The Reimbursement Payment for any quarter shall be
paid by the Company to the Advisor in any combination of cash or other
immediately available funds as promptly as possible following such quarter. Any
Reimbursement Payment shall be deemed to have reimbursed the Advisor for Expense
Payments in chronological order beginning with the earliest Expense Payment
eligible for reimbursement under this Section 2 made by the Advisor to the
Company within three years prior to the last business day of the quarter in
which such Reimbursement Payment obligation is accrued. The Company’s Audit
Committee shall review the basis and determination of Reimbursement Payments on
a quarterly basis.

 

3.

Termination and Survival

(a)                 This Agreement shall become effective as of the date that
the Company meets the minimum offering requirement as such term is defined in
the Registration Statement.

(b)                 This Agreement may be terminated at any time, without the
payment of any penalty, by the Company or the Advisor at any time, with or
without notice.

(c)                 This Agreement shall automatically terminate in the event of
(i) the termination of the Investment Advisory Agreement, or (ii) the Board of
Directors of the Company makes a determination to dissolve or liquidate the
Company.

 

 

--------------------------------------------------------------------------------

 

(d)                 Sections 3 and 4 of this Agreement shall survive any
termination of this Agreement. Notwithstanding anything to the contrary,
Section 2 of this Agreement shall survive any termination of this Agreement with
respect to any Expense Payments that have not been reimbursed by the Company to
the Advisor.

 

4.

Miscellaneous

(a)                 The captions of this Agreement are included for convenience
only and in no way define or limit any of the provisions hereof or otherwise
affect their construction or effect.

(b)                 This Agreement contains the entire agreement of the parties
and supersedes all prior agreements, understandings and arrangements with
respect to the subject matter hereof.

(c)                 Notwithstanding the place where this Agreement may be
executed by any of the parties hereto, this Agreement shall be construed in
accordance with the laws of the State of Maryland. For so long as the Company is
regulated as a business development company under the Investment Company Act,
this Agreement shall also be construed in accordance with the applicable
provisions of the Investment Company Act. In such case, to the extent the
applicable laws of the State of Maryland or any of the provisions herein
conflict with the provisions of the Investment Company Act, the latter shall
control. Further, nothing in this Agreement shall be deemed to require the
Company to take any action contrary to the Company’s Articles of Amendment and
Restatement or Bylaws, as each may be amended or restated, or to relieve or
deprive the Board of Directors of the Company of its responsibility for and
control of the conduct of the affairs of the Company.

(d)                 If any provision of this Agreement shall be held or made
invalid by a court decision, statute, rule or otherwise, the remainder of this
Agreement shall not be affected thereby and, to this extent, the provisions of
this Agreement shall be deemed to be severable.

(e)                 The Company shall not assign this Agreement or any right,
interest or benefit under this Agreement without the prior written consent of
the Advisor.

(f)                 This Agreement may be amended in writing by mutual consent
of the parties. This Agreement may be executed by the parties on any number of
counterparts, delivery of which may occur by facsimile or as an attachment to an
electronic communication, each of which shall be deemed an original, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.

 

 

 

 

OWL ROCK CAPITAL CORPORATION II

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

OWL ROCK CAPITAL ADVISORS LLC

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 